While I concur with the majority, I would embellish its treatment of the first assignment of error. It is fundamentally entrenched in workers' compensation law that pursuant to R.C.4123.519(C), a trial court's jurisdiction in a trial de novo is limited to a determination of the right to participate in the fund, DeSalle, supra, and that this applies to state-fund employers as well as self-insurers.
Although not the subject of case-law analysis, it has been customary in the practice of workers' compensation law to repose the determination of who is the proper employer, or successor employer, to the province of the administrative exercises previously before the Bureau of Workers' Compensation.
As a result of the enactment of Ohio Adm. Code 4123-14-06 in February 1990, it appears that this subject is one to be concluded before the adjudicatory committee of the Bureau of Workers' Compensation. Consequently, this writer concludes that like the extent of disability, the question of who is the proper employer is jurisdictionally not a subject matter that falls within the parameters of the right to participate. Thus, the common pleas court is without authority to address the issue.
Therefore, I would reverse and remand the judgment of the trial court on this subject with the specific instruction for that court to remand that issue to the adjudicatory committee of the Bureau of Workers' Compensation so that it may expeditiously determine that issue expressly, since it appears in the record before us that that question has only been passively and tangentially addressed. It further appears that remedial redress of administrative employer status rulings may well repose in the "Rome" of Ohio in Franklin County. *Page 9